PER CURIAM.
This is an appeal from an automobile forfeiture. The issue is whether the court of appeals properly reversed the trial court’s judgment denying forfeiture under the Texas Controlled Substances Act.
The trial court received a stipulation that the amount of marihuana and amphetamine involved was a misdemeanor amount. The Tarrant County District Attorney's office sought forfeiture of a brown leather bag, the marihuana, the amphetamine, and title to the 1977 Oldsmobile as being used in violation of the Texas Controlled Substances Act, Tex.Rev.Civ.Stat.Ann. art. 4476-15 § 5.03. The trial court rendered judgment allowing forfeiture of the leather bag, marihuana, amphetamine, but not the 1977 Oldsmobile. The court of appeals reversed the trial court’s judgment and rendered judgment to include forfeiture of the vehicle. 700 S.W.2d 33.
This court recently construed section 5.03 as it existed at the time of this offense *642in One 1980 Pontiac, VIN # 2D19SAP21357 et ah, v. State of Texas, 707 S.W.2d 881 (Tex.1986). In One 1980 Pontiac we held that “the legislature intended the forfeiture provisions to be used only when an aggravated offense.is committed and when the offense is one involving some aspect of a drug transaction.” ONE 1980 Pontiac at 883.
We grant writ of error and pursuant to TEX.R.APP.P. 183(b) without hearing oral argument, we reverse the judgment of the court of appeals and affirm the trial court’s judgment.